Citation Nr: 1231239	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for missing teeth.

3.  Entitlement to a compensable rating for service-connected allergic rhinitis and sinusitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to October 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which denied the claims on appeal.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of that hearing has been associated with the claims file.  He also submitted additional evidence at that hearing, accompanied by a waiver of having such evidence initially reviewed by the agency of original jurisdiction (AOJ).

The Board finds that further development is required with respect to the Veteran's low back and missing teeth claims.  Accordingly, those claims are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The record shows that the Veteran's service-connected allergic rhinitis and sinusitis more nearly approximates three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

2.  The Veteran's service-connected allergic rhinitis and sinusitis is not manifested by polyps; three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a compensable rating of no more than 10 percent for the Veteran's service-connected allergic rhinitis and sinusitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6512-6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Adequate notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  38 U.S.C. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was sent pre-adjudication notice via a letter dated in February 2007, which was prior to the July 2007 rating decision.  That letter informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, and what information and evidence will be obtained by VA.  Therefore, that correspondence fully complied with the notice requirements.  38 U.S.C. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, that letter also included the information regarding disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The law requires that the duty to notify is satisfied and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once that has been accomplished, all due process concerns have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. § 20.1102 (2011).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate the allergic rhinitis and sinusitis claim and the avenues through which he might obtain the evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  Shinseki v. Sanders, 129 S.Ct.1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied regarding the allergic rhinitis and sinusitis claim.  Various records were obtained and considered in conjunction with this claim.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the April 2012 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not identified any outstanding treatment records documenting symptomatology of the service-connected allergic rhinitis and sinusitis that is not documented by the evidence already of record.

The Board further notes the Veteran was accorded VA medical examinations which evaluated his service-connected allergic rhinitis and sinusitis in April 2007, March 2008, August 2008, and June 2010.  The findings of those examinations were consistent with the other evidence of record, and the relevant rating criteria.  No inaccuracies or prejudice was demonstrated with respect to those examinations, nor has the Veteran indicated the service-connected disability has increased in severity since the most recent examination.  Accordingly, the Board finds that those examinations are adequate for resolution of this case.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, reasonable doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  VA must interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately indicate the elements of disability.  38 C.F.R. § 4.2 (2011).  VA must resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  38 C.F.R. § 4.3 (2011).  Where there is a question as to which of two ratings applies, VA will assign the higher of the two ratings where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  VA must evaluate functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, separate ratings can be assigned for separate periods of time during the appeals period based on the facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular rating, the Board will only consider the factors enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522, which provides for a 10 percent rating where the condition is without polyps, but there is greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted where the evidence demonstrates polyps.  38 C.F.R. § 4.97 (2011).

Under the current General Rating Formula for Sinusitis, sinusitis detected by X-ray only, warrants a 0 percent rating.  One or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent rating.  Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent rating.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2011).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2011).
Analysis

The Board finds that the Veteran is entitled to a compensable rating of 10 percent, but not higher, for his service-connected allergic rhinitis and sinusitis.

As part of the April 2007 VA medical examination it was noted that the Veteran experiences perennial nasal allergy, and that his current symptoms included watery eyes and sneezing.  He had no difficulty breathing.  He had nasal obstruction of 20 percent on both the left and right.

The March 2008 VA examination noted that the Veteran's current rhinitis symptoms included nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  Current sinus symptoms included purulent nasal discharge, sinus pain, and sinus tenderness.  He had occasional breathing difficulty.  He had nasal obstruction of 40 percent on both the left and right.

As part of the August 2008 VA medical examination, it was noted that the Veteran was treated in March 2008 for allergic rhinitis/pharyngitis, and that his last ENT visit was in June 2008.  Further, the course of the disability since onset was noted as being "intermittent;" with seasonal allergy; and current symptoms of nasal congestion, excess nasal mucus, itchy nose, watery eyes, and frequent difficulty breathing.  It was also noted that he had experienced occasional naso-frontal headache, and it was treated with medication.  He was again found to have 40 percent nasal obstruction on both the left and right.

The more recent VA medical examination of June 2010 indicated the Veteran had been treated for his allergic rhinitis in April 2007, March 2008, and April 2010.  He was noted as having perennial allergy, and that his current symptoms included nasal congestion, excess nasal mucous, itchy nose, watery eyes, sneezing, purulent nasal discharge, headaches, sinus pain, and sinus tenderness.  Further, it was stated that he experienced two non-incapacitating episodes per year, lasting from three to four days.  On examination, it was noted that he had nasal obstruction of 30 percent on both the left and right.

While the April 2007 and August 2008 VA examinations did not explicitly indicate the number of non-incapacitating episodes experienced by the Veteran, the more recent June 2010 VA examination indicated that he experienced two per year, which is less than the three to six explicitly identified by the criteria found at Diagnostic Code 6512.  However, the fact that findings noted all of the aforementioned VA medical examinations indicate that the service-connected disability was more than just detected by X-ray only, which is the criteria for a noncompensable rating under Diagnostic Code 6512.  The March 2008 and June 2010 VA examinations both indicated that the diagnosis was not made by X-ray only.  Thus, the evidence shows that the symptomatology of the service-connected allergic rhinitis and sinusitis is more severe than contemplated by the criteria for the current noncompensable rating under this Diagnostic Code.  Moreover, only one more non-incapacitating episodes per year is required for the Veteran to be in the three to six non-incapacitating episode range.  It does appear the Veteran's symptoms more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 6512.  Further, the Board reiterates that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant.  38 C.F.R. § 4.3 (2011).  Where there is a question as to which of two ratings applies, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to a rating of 10 percent, but not higher, under Diagnostic Code 6512.

Having found that the Veteran was entitled to a 10 percent rating in this case, the Board must now determine whether an even higher rating is warranted.  AB v. Brown, 6 Vet. App. 35 (1993).

With respect to Diagnostic Code 6512, the Board observes that nothing in the record shows the Veteran actually experiences any incapacitating episodes as defined by VA regulations due to his service-connected allergic rhinitis and sinusitis.  In fact, both the March 2008 and June 2010 VA examination explicitly stated he had not experienced any incapacitating episodes.  

The June 2010 VA examination found that he experienced two non-incapacitating episodes per year.  The March 2008 VA examination indicated that the Veteran experienced more than six non-incapacitating episodes.  However, that finding appears to be inconsistent with the other evidence of record.  Similarly, that examination noted that the condition was poorly controlled with medication, which is inconsistent with the findings of the other VA medical examinations in this case.  Thus, the Board finds that the finding of the March 2008 VA examination is not supported by the evidence of record, and does not warrant consideration of a rating in excess of 10 percent under Diagnostic Code 6512 to include on the basis of a staged ratings.

The Board finds that nothing in the other medical evidence of record indicates the Veteran experiences more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

The Board acknowledges that the Veteran testified at his April 2012 hearing that he had an episode once or twice per month where he had to take his sinusitis medication.  Similarly, he indicated at the June 2010 VA examination that he experienced monthly headaches due to this service-connected disability.  Nevertheless, the Veteran's testimony and other statements of record do not show he actually experiences the type of non-incapacitating episodes as contemplated by Diagnostic Code 6512, characterized by headaches, pain, and purulent discharge or crusting, to the extent necessary for a rating in excess of 10 percent.  

In view of the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 6512.

With regard to Diagnostic Code 6522, the Board observes that all of the VA medical examinations in this case explicitly found that the Veteran had no polyps.  None of the other evidence of record shows the Veteran has experienced polyps due to his service-connected allergic rhinitis and sinusitis, nor has he contended otherwise.  Thus, it does not appear that he is entitled to a rating in excess of 10 percent under this Diagnostic Code.  In fact, he was found to have nasal obstruction of 20 percent for both sides on April 2007 VA examination, 40 percent for both sides on the March and August 2008 VA examinations, and 30 percent for both sides on the June 2010 VA examination.  Therefore, the record does not show greater than 50 percent obstruction of both sides, nor complete obstruction of one side.  Consequently, it does not appear he would be entitled to a compensable rating under Diagnostic Code 6522.

Accordingly, the Board finds that the Veteran does not meet or nearly approximate the criteria for a schedular rating in excess of 10 percent for his service-connected allergic rhinitis with sinusitis under any of the potentially applicable Diagnostic Codes.  A thorough review of the record does not indicate any distinctive period where the Veteran met or nearly approximated the criteria for a rating in excess of 10 percent.  Therefore, assignment of a staged rating is not warranted in this case.

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a veteran's claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, the Board cannot make a determination as to an extraschedular evaluation in the first instance. Floyd v. Brown, 9 Vet. App. 88 (1996).

It does not appear that the RO has evaluated whether the Veteran is entitled to extraschedular ratings.  The Veteran has not raised the matter himself.  And, there does not appear to be any indication of an exceptional or unusual disability picture due to this service-connected disability.  The evidence does not show frequent hospitalization or marked interference with employment due to the disability.  The Board therefore is without authority to consider the matter of extraschedular ratings.  

ORDER

Entitlement to a rating of 10 percent, but not higher, for allergic rhinitis and sinusitis is granted.


REMAND

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Regarding his low back disability claim, the Veteran indicated on his May 2009 substantive appeal, and at his April 2012 hearing, that he developed low back problems as a result of repetitive bending when he was in charge of receiving and issuing provisions to submarines.  He has submitted a November 1979 performance evaluation report indicating he had such duties while on active duty.  However, it does not appear that those contentions were explicitly addressed when the case was adjudicated below.

The record also shows that it has been contended the low back disability is secondary to the Veteran's service-connected cervical spine disability.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it shall be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).

A June 2008 VA spine examination included an opinion which found that the low back disability was not caused by the service-connected cervical spine disability.  However, that examination did not address the issue of secondary aggravation as required.  Allen v. Brown, 7 Vet. App. 439 (1995).  Moreover, no opinion was provided as to whether the disability was directly related to service, to include the Veteran's contentions regarding repetitive bending.

In view of the foregoing, the Board finds that the June 2008 VA examination was not adequate for adjudication of the Veteran's low back claim.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required to accord the Veteran a new examination and opinion which adequately addresses the etiology of his low back disability.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Regarding the missing teeth claim, service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease will be considered solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(a) (2011).  Service connection for compensation purposes is not available for a dental condition other than for injuries sustained as a result of dental trauma.  Dental treatment of teeth, even extractions, during service does not constitute dental trauma.  VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15,566 (1997). 

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(a), (b) (2011).

The Veteran contends that he sustained dental trauma as a result of an in-service motor vehicle accident, and that he subsequently lost teeth as a result of that trauma.  The record confirms that he sustained facial and other injuries as a result of an in-service motor vehicle accident in June 1982.  Service connection has already been established for multiple disabilities attributed to that accident, to include a cervical spine disability.  Although the records contemporaneous to that accident do not show he lost teeth at that time, the Board has already noted that the records show facial injuries.  Therefore, the Board finds the Veteran's account of dental trauma at the time of that accident to be credible and consistent with the evidence of record.  Further, even though no teeth were lost at that time, the record shows he was treated for various problems with his teeth during his active service subsequent to that trauma, to include front teeth numbers 8 and 9.

In view of the foregoing, the Board finds that it is not clear from the record whether the Veteran's subsequent loss of teeth was due to dental trauma incurred as a result of the June 1982 in-service motor vehicle accident.  Therefore, the Board finds that a competent medical examination and opinion is also required with respect to this claim.

A claim for service connection for a dental disability is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Accordingly, pursuant to the VA's duty to notify, the Veteran should have been notified of the difference between a grant of service connection for a dental injury or trauma versus a grant of service connection for dental outpatient treatment.  However, a review of the record reflects the RO only adjudicated the Veteran's dental claim for compensation purposes; nothing in the record shows that any determination was ever made as to whether service connection was warranted for a dental condition for treatment purposes.  Consequently, a remand is also required.  McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Since the Board has determined that new examinations are necessary, the Veteran is informed that individuals for whom examinations have been authorized and scheduled are required to report for the examinations.  38 C.F.R. § 3.326(a) (2011).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for the examination, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2011).

The Board further finds that any outstanding treatment records regarding the Veteran's low back disability and missing teeth should be obtained while this case is on remand.  The Veteran indicated recent dental treatment from a Dr. Hizon at the time of his April 2012 Board hearing, the records of which do not appear to be of record.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that includes that includes an explanation as to the information or evidence needed to substantiate a dental claim, to include an explanation as to the difference between a grant of service connection for a dental injury or trauma versus a grant of service connection for dental outpatient treatment.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).

2.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his low back and teeth since May 2011.  After securing any necessary release, obtain those records not on file, to include dental records from Doctor Hizon.

3.  After obtaining any additional records to the extent possible, schedule the Veteran for an examination to evaluate the current nature and etiology of his low back disability.  The examiner must review the claims file and must note in the report that the file was reviewed.  Following examination of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current low back disability was incurred in, aggravated by, or otherwise the result of his active service to include his account of repetitive bending therein.  If the examiner determines that the Veteran's low back disability is not directly related to service, then the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that a low back disability was caused or aggravated by the service-connected cervical spine disability.  By aggravation, the Board means a permanent increase in the underlying severity of the disability that is beyond natural progression.  A complete rationale for any opinion expressed must be provided. 

4.  Schedule the Veteran for an examination to evaluate the current nature and etiology of his missing teeth.  The examiner must review the claims file and must note in the report that the file was reviewed.  Following examination of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has missing teeth or any other current dental disability due to in-service trauma to include injuries sustained as a result of the June 1982 in-service motor vehicle accident.  A complete rationale for any opinion expressed must be provided. 

5.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


